Appeal from an order of the Supreme Court, Erie County (James H. Dillon, J.), entered December 4, 2013 in a divorce action. The order granted the motion of defendant for an award of attorneys’ fees in the amount of $56,190 subject to equitable distribution.
It is hereby ordered that the order so appealed from is unanimously reversed on the law without costs and defendant’s motion for attorneys’ fees is denied.
Same memorandum as in Trbovich v Trbovich ([appeal No. 1] 122 AD3d 1381 [Nov. 21, 2014]).
Present — Scudder, EJ., Fahey, Carni, Lindley and Valentino, JJ.